

Winner Medical Group Inc.
Restricted Stock Unit Incentive Plan
-Fiscal Year 2011-13
-To Core Management in Shenzhen PurCotton Technology Co. Ltd.
Effective as October 6, 2010
 
I. Purpose
 
The purposes of the Restricted Stock Unit Incentive Plan (the “Plan”) are to
advance corporate governance of Winner Medical Group Inc. (the “Company”) and
establish an incentive program for employees in order to attract, motivate and
retain management of the Company and key employees as well as to improve the
ability for the Company to achieve sustainable growth in the long run.
 
II. Administration
 
The Board of Directors of the Company shall be responsible for administering,
interpreting, revising and terminating the Plan. The Board of Directors may
delegate all or a portion of the administration of the Plan to the Compensation
Committee of the Board and/or the Chief Executive Officer of the Company, who
shall report to the Board of Directors. Except as prohibited by applicable law,
the Company may also engage a third party administrator (the “Third Party
Administrator”) to (i) issue shares of Company’s Common Stock (the “Shares”) to
Participants upon the satisfaction of the conditions contained in the Plan, and
(ii) perform other ministerial tasks related to the Plan as delegated to the
Third Party Administrator by the Board of Directors.
 
III. Participants
 
Eligible participants in the Plan include senior management and key employees of
the Company’s wholly-owned subsidiary Shenzhen PurCotton Technology Co., Ltd.
 
IV. Shares Subject to the Plan; Issuance of Stock Units and Shares
 
1. Shares Subject to the Plan. The maximum number of Stock Units (as defined
below) that may be awarded to Participants under the Plan is five hundred
thousands (500,000) Stock Units in the aggregate; within which three hundred
thousands (300,000) Stock Units shall be granted to the Participants on October
6, 2010 (the “Date of Approval”), and two hundred thousands (200,000) Stock
Units is reserved for further grant to new key employees of the Company and to
existing employees of the Company who have made significant contributions. The
Shares issuable upon vesting of the Stock Units shall be issued from the
Company’s 2006 Equity Incentive Plan (the “2006 Plan”), of which the Plan is a
subplan. If any Stock Units granted pursuant to the Plan are forfeited or
otherwise fail to vest as of a particular Vesting Date (as defined below)
pursuant to the terms of the Plan, then such forfeited Stock Units will become
available for future grant under the 2006 Plan.
 
2. Issuance of Stock Units and Shares. The Company will issue to Participants
stock units (each a “Stock Unit”), each of which represent a contract right to
be issued, on the vesting dates defined in Section VI and subject to the vesting
requirements of Section VII, one (1) Share pursuant to restricted stock unit
awards (each a “Restricted Stock Unit Award”). The Restricted Stock Unit Awards
shall be made pursuant to the terms of this Plan and the 2006 Plan. Shares
underlying any Restricted Stock Unit Award under the Plan shall not be issued to
a Participant unless and until the vesting requirements in Clause VII are
fulfilled. Participants will not be required to pay any purchase price for the
Stock Units or the Shares covered by the Restricted Stock Unit Awards.
 
V. Grant of the Restricted Stock Units
 
1. Designation of Participants. The Board authorizes the Chief Executive Officer
to designate the Participants of the Plan and the number of Stock Units awarded
to each Participant pursuant to Restricted Stock Unit Awards. The aggregate
number of Shares covered by a Restricted Stock Unit Award granted to each
Participant under the Plan shall not exceed 1% of the Company’s total
outstanding capital stock as of the date of grant of such award, and should be
subject to the terms of the 2006 Plan.

 
 

--------------------------------------------------------------------------------

 
 
2. Execution of Restricted Stock Unit Award Consent Letter. Each Participant
shall sign a Restricted Stock Unit Award Consent Letter in the form approved by
the Board of Directors, pursuant to which the Participant acknowledges and
agrees to the terms of the Plan.
 
VI. Term, Effective Date, and the Vesting Dates
 
1. Term and Effective Date. The term of the Plan is the earlier of (a) 4 years,
commencing from the Date of Approval by the Board, or (b) the effective date of
termination of the 2006 Plan.
 
2. Vesting Dates. The first vesting date for all Restricted Stock Unit Awards
under the Plan is two years after the Date of Approval of the Plan by the Board
of Directors (the “First Vesting Date”). Up to one third of the Stock Units
covered by a Restricted Stock Unit Award may vest and automatically become a
right to receive Shares on the First Vesting Date subject to the vesting
requirements of Section VII. The second vesting date for all Restricted Stock
Unit Awards under the Plan is three years after the Date of Approval of the Plan
by the Board of Directors (the “Second Vesting Date”). Up to one third of the
shares covered by a Restricted Stock Unit Award may vest and automatically
become a right to receive Shares on the Second Vesting Date subject to the
vesting requirements of Section VII. The third vesting date for all Restricted
Stock Unit Awards under the Plan is four years after the Date of Approval of the
Plan by the Board of Directors (the “Third Vesting Date”, and collectively with
the First Vesting Date and Second Vesting Date, each a “Vesting Date”). Up to
one third of the shares covered by a Restricted Stock Unit Award may vest and
automatically become a right to receive Shares on the Third Vesting Date subject
to the vesting requirements of Section VII.
 
VII. Requirements to Vest
 
1. Determination of Targets. Prior to the commencement of each of fiscal years
2011, 2012 and 2013, the CEO of the Company shall determine the target operating
results of Shenzhen PurCotton Technology Co., Ltd. for each such fiscal year,
including the target net income for that fiscal year (the “Net Income Target”)
and target sales revenue for that fiscal year (the “Sales Revenue Target”),
required to be met for shares covered by the Restricted Stock Unit Awards to
vest. Participants will be provided with a summary of the Net Income Target and
Sales Revenue Target for each of fiscal years 2011, 2012 and 2013. In addition,
a portion of the shares covered by Restricted Stock Unit Awards shall be
eligible to vest upon Participant’s achievement of individual performance
measurements under the 2011, 2012 and 2013 Fiscal Year Performance Measurement
Schemes (the “Performance Measurement Target” and collectively with the Net
Income Target and the Sales Revenue Target, the “Targets”) for each of fiscal
years 2011, 2012 and 2013.
 
2. Weighting of Targets. The CEO of the Company shall determine the fixed weight
of each of the Targets for each participant. If a Target is fully met, the
weight of that Target for the purpose of calculating the number of vested shares
under Section VII (3) below is the fixed weight of that Target. If a Target is
not met, but the actual number is in the range of at least 50% of that Target,
the weight of that Target for the purposes of calculating the number of vested
shares under Section VII(3) below is equal to the fixed weight multiplied by the
actual performance number divided by the Target number. If a Target is not fully
met and the actual number is less than 50% of the Target, the weight of that
Target for purposes of calculating the number of vested shares under Section VII
(3) below is zero.
 
3. Calculation of Vested Stock Units at a Vesting Date. At a particular Vesting
Date, if at least one of the Net Income Target, the Sales Revenue Target or the
Performance Measurement Target (each as certified by the CEO of the Company) is
at least at the 50% level, and so long as the Participant remains employed with
the Company on such Vesting Date (except as provided in Section XI below), a
number of Stock Units subject to the Participant’s Restricted Stock Award shall
vest and automatically become a right to receive Shares on such Vesting Date
equal to (i) one third of the total number of shares covered by the Restricted
Stock Award, multiplied by (ii) the sum of the weight of each Target met.
 
VIII. Process of Restricted Stock Unit Vesting
 
1. Vesting or Forfeiture and Cancellation of Stock Units. As of a particular
Vesting Date, if any Stock Units have vested pursuant to the terms of Section
VII above, such vested Stock Units will automatically become a right to receive
Shares in accordance with this Section VIII.  If none of the Targets were
fulfilled as of a Vesting Date, 33.3% of the Stock Units covered by the
Restricted Stock Unit Award will be forfeited, cancelled and returned to the
Company without any payment due by the Company.

 
 

--------------------------------------------------------------------------------

 
 
2. Issuance of Shares Following Vesting. The Company (or the Third Party
Administrator, if applicable) shall issue to the Participant that number of
Shares underlying vested Stock Units attributable to a particular Target as soon
as administratively feasible following the applicable Vesting Date and
certification by the Board of Directors that such Target has been achieved, and
no later than March 15 of the year following the applicable Vesting Date.
 
3. No Transfer Prior to Vesting. Neither a Restricted Stock Unit Award nor the
Stock Units covered by a Restricted Stock Unit Award may be transferred by a
Participant prior to vesting, except as set forth in Section XI(5). The period
of time between the date of grant of a Restricted Stock Unit Award and the date
the Stock Units either become fully vested or are forfeited pursuant to the
terms of the Plan is referred to as the “Restriction Period.” The Participant
may transfer his/her Shares issued in exchange for vested Stock Units, subject
to the terms of the 2006 Plan, any insider trading policy of the Company, any
separate agreements between the Company and the Participant that impose
restrictions on transferability, and as long as the transfer does not violate
applicable laws and regulations or written Company policies.
 
IX. Amendment and Termination of the Plan and Restricted Stock Unit Awards
 
The Board of Directors may at any time amend, suspend or terminate the Plan, and
the Board of Directors may at any time amend any aspect of a Restricted Stock
Unit Award granted under the Plan, provided that no such amendment to an
outstanding Restricted Stock Unit Award shall impair the rights of any
Participant, unless otherwise mutually agreed between the Participant and the
Company, which agreement must be in writing and signed by the Participant and
the Company.
 
X. Change in Control and Capital Adjustments
 
In the event of a Change in Control (as defined in the 2006 Plan), the treatment
of outstanding Restricted Stock Unit Awards issued under the Plan shall be
governed by the terms of the 2006 Plan. In the event that the number of
outstanding shares of the Company’s Common Stock is changed by a stock dividend,
recapitalization, stock split, reverse stock split, subdivision, combination,
reclassification or similar change in the capital structure of the Company
without consideration, then the number of Stock Units reserved for issuance
under the Plan and the number of Stock Units subject to outstanding Restricted
Stock Unit Awards will be proportionately adjusted, subject to any required
action by the Board of Directors and compliance with applicable securities laws
and shall otherwise be subject to the terms of the 2006 Plan.
 
XI. Position Change, Bad Acts, Resignation or Death of a Participant
 
1. Position Change. Upon a change of position of a Participant prior to a
Vesting Date, if the Participant is still a director, senior officer or key
employee of the Company or its controlling subsidiaries, the number of unvested
shares remaining and the requirements for such vesting under Section VII above
shall remain the same after the position change of the Participant; provided,
however, that the Compensation Committee may adjust Participant’s Performance
Measurement Target as necessary to conform to the requirements of such new
position ; and provided further, if the Participant changes his/her position
because of the Participant’s inability to meet the requirements of such position
and/or such Participant’s Performance Measurement Target, the Board of Directors
shall decide, in its sole discretion, whether any or all of the unvested shares
subject to the Participant’s Restricted Stock Unit Awards shall be forfeited,
cancelled and returned to the Company effective as of the date of such
determination by the Board of Directors without any payment due by the Company
to the Participant.
 
2. Bad Acts. In the event that the Board of Directors determines that a
Participant has committed one or more Bad Acts (as defined below), all of the
unvested Stock Units subject to the Participant’s Restricted Stock Unit Awards
shall be forfeited, cancelled and returned to the Plan as of the date of such
determination without any payment due by the Company to the Participant. For
purposes of the Plan, a “Bad Act” shall mean any of the following: (i) the
Participant’s conviction (including any plea of guilty or nolo contendere) of
any criminal act involving fraud, dishonesty, misappropriation or moral
turpitude, or which impairs the Participant’s ability to perform his or her
duties with the Company or an Affiliate, (ii) the Participant’s theft,
dishonesty, willful misconduct, breach of duty, or falsification of any Company
or Affiliate documents or records; (iii) any material breach by the Participant
of any employment or service agreement between the Participant and the Company
or an Affiliate, which breach is not cured pursuant to the terms of such
agreement, (iv) the Participant’s material failure to abide by a Company’s or
Affiliate’s code of conduct or other policies (including without limitation,
policies relating to ethical standards, confidentiality and reasonable workplace
conduct); (v) the Participant’s repeated failure or inability to perform any
reasonable assigned duties after written notice from the Company or an
Affiliate, and a reasonable opportunity to cure, such failure or inability; or
(vi) the commission of any other act that would be grounds for termination of
the Participant for Cause (as defined in the 2006 Plan) by the Company
(regardless of whether the Participant is terminated by the Company).

 
 

--------------------------------------------------------------------------------

 
 
3. Resignation of a Participant. Upon resignation of a Participant prior to a
Vesting Date, whether voluntarily or involuntarily, all of the unvested Stock
Units subject to the Participant’s Restricted Stock Unit Awards shall be
forfeited, cancelled and returned to the Plan as of such Participant’s
Termination Date (as defined in the 2006 Plan) without any payment due by the
Company to the Participant.
 
4. Retirement. Upon retirement from the Company after having reached the
relevant required age for retirment under the local laws of the place of
employment (“Retirement”) of a Participant prior to a Vesting Date, (a) the
unvested Stock Units attributable to the Net Income Target and the Sales Revenue
Target shall remain outstanding and eligible for vesting upon the applicable
Vesting Date pursuant to the vesting requirements described in Section VII
above, and (b) the unvested Stock Units attributable to the Performance
Measurement Target shall be forfeited, cancelled and returned to the Plan as of
such Participant’s Termination Date without any payment due by the Company to
the Participant.
 
5. Termination of a Participant due to Disability. If a Participant’s employment
with the Company Terminates because of the Participant’s Disability (as defined
in the 2006 Plan) prior to a Vesting Date, if the Disability is caused by a
Company work related injury, (a) the unvested Stock Units attributable to the
Net Income Target and the Sales Revenue Target shall remain outstanding and
eligible for vesting upon the applicable Vesting Date pursuant to the vesting
requirements described in Section VII above, and (b) the unvested Stock Units
attributable to the Performance Measurement Target shall be forfeited, cancelled
and returned to the Company as of such Participant’s Termination Date without
any payment due by the Company to the Participant. If the Disability is a result
of other circumstances not involving performance of duties to the Company, the
Board of Directors shall decide, in its sole discretion, whether any or all of
the unvested Stock Units attributable to the Net Income Target and the Sales
Revenue Target shall be forfeited, cancelled and returned to the Plan as of such
Participant’s Termination Date without any payment due by the Company to the
Participant.
 
6. Death of a Participant. If a Participant dies while performing his or her
duties for the Company prior to a Vesting Date, his/her vested Shares and
unvested Stock Units issued pursuant to Restricted Stock Unit Awards under the
Plan shall be transferred to the Participant’s designated heir(s) by law, and
(a) the unvested Stock Units attributable to the Net Income Target and the Sales
Revenue Target shall remain outstanding and eligible for vesting pursuant to the
vesting requirements described in Section VII above, and (b) the unvested Stock
Units attributable to the Performance Measurement Target shall be forfeited,
cancelled and returned to the Plan as of such Participant’s Termination Date
without any payment due by the Company to the Participant. If the Participant
dies as a result of other circumstances not involving performance of duties to
the Company, the Board of Directors shall decide, in its sole discretion,
whether any or all of the unvested Stock Units subject to the Participant’s
Restricted Stock Unit Awards shall be forfeited, cancelled and returned to the
Plan as of such Participant’s Termination Date without any payment due by the
Company to the Participant’s designated heir(s).
 
XII. Other
 
1. No Guarantee of Employment. Nothing in the Plan shall interfere with or limit
in any way the right of the Company to terminate a Participant's employment or
service with the Company at any time, with or without cause. Employment with the
Company is on an at-will basis only. The Company expressly reserves the right,
which may be exercised at any time, to terminate any individual's employment
with or without cause without regard to the effect it might have upon him or her
as a Participant under the Plan.

 
 

--------------------------------------------------------------------------------

 

2. No Stockholder Rights. Stock Units awarded under the Plan represent only
contract rights to receive Shares in the future upon satisfaction of the vesting
requirements described in the Plan. During the Restriction Period, Participant
shall not be entitled to any of the rights or benefits generally accorded to
stockholders, including without limitation the right to vote or receive
dividends on the Shares underlying the Stock Units. Except as provided in
Article X above, a Participant shall not receive any credit or adjustment to the
number of Shares issuable upon vesting of Stock Units in the event the Company
issues a dividend to its stockholders during the Restriction Period.
 
3. Tax Liabilities. The Company, any Affiliate (as defined in the 2006 Plan)
which is in existence or hereafter comes into existence, or any Third Party
Administrator shall not be liable to a Participant, employee or any other
persons as to any tax consequence realized by such person due to the receipt,
vesting, exercise or settlement of any award granted hereunder or due to the
transfer of any Shares issued hereunder. The Participant is responsible for, and
by accepting an award under the Plan agrees to bear, all taxes of any nature
that are legally imposed upon the Participant in connection with an award, and
the Company does not assume, and will not be liable to any party for, any cost
or liability arising in connection with such tax liability legally imposed on
the Participant. The Company, any Affiliates or a Third Party Administrator
shall have the right to deduct from any issuance of Shares under the Plan that
would otherwise be distributed, pursuant to a Restricted Stock Unit Award to a
Participant, a portion of such Shares having a fair market value equal to the
amount of any federal, state, local or foreign income or other taxes required by
law to be withheld with respect to such issuance.
 
4. Severability. In the event any provision of the Plan shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.
 
5. Terms and Conditions; Governing Law. The Plan and all Restricted Stock Unit
Awards granted under the Plan are subject to the terms and conditions of the
2006 Plan, and shall be construed in accordance with and governed by the laws of
the State of Nevada, but without regard to its conflict of law provisions.
 
6. Entire Agreement; Effect of Plan on Other Arrangements. The Plan, any
resolutions of the Board of Directors adopting or administering the Plan and any
Restricted Stock Unit Award Agreement entered into in connection with the Plan
are the entire understanding between the Company and the Participant regarding
the subject matter of the Plan and supersede all prior bonus or commission
incentive plans and any written or verbal representations regarding the subject
matter of the Plan. Participation in the Plan will not convey any entitlement to
participate in this or future plans or to the same or similar bonus benefits.
Payments under the Plan are an extraordinary item of compensation that are
outside the normal or expected compensation for the purpose of calculating any
extra benefits, termination, severance, redundancy, end-of-service premiums,
bonuses, long-service awards, overtime premiums, pension or retirement benefits
or other similar payment.

 
 

--------------------------------------------------------------------------------

 
 
Restricted Stock Unit Award Consent Letter
 
According to the Winner Medical Group Inc. Restricted Stock Unit Incentive Plan
- Fiscal Year 2011-2013 (the “Plan”), the undersigned acknowledges that the
undersigned has been designated as a participant in the Plan. Capitalized terms
not defined in this Consent Letter shall have the meaning designated in the
Plan. As participant of the Plan, the undersigned promises that,
 
1. The undersigned shall obey the terms and conditions of the Plan, the
Company’s 2006 Equity Incentive Plan as well as other regulations set by Winner
Medical Group Inc. (the “Company”) to implement the Plan. Upon execution of this
Restricted Stock Unit Award Consent Letter (this “Consent Letter”), the
undersigned acknowledges that he or she will receive _______ stock units (the
“Stock Units”), where each such Stock Unit represents a contract right to be
issued one (1) share of Common Stock of the Company (each, a “Share”) on the
vesting dates defined in Section VI of the Plan, subject to the vesting
requirements of Section VII of the Plan.
 
2. To the extent that the requirements to vest the Stock Units as set forth in
the Plan are not fulfilled, the undersigned acknowledges that the Stock Units
shall not vest and shall be forfeited, cancelled and returned to the Company
without any payment due by the Company to the undersigned, and the undersigned
shall not have any right to any Shares underlying the unvested Stock Units.
 
3. The undersigned acknowledges that vesting of a portion of the Stock Units is
subject to the undersigned’s satisfaction of a performance measurement under the
Company’s Performance Measurement Guidance. The undersigned agrees that the
Company’s Board of Directors or Compensation Committee has the sole discretion
to determine the undersigned’s performance measurement score under the Company’s
Performance Measurement Guidance.
 
4. If the undersigned resigns from the Company, the undersigned agrees that all
of the unvested Stock Units subject to this Agreement shall be immediately
forfeited to the Company without any payment due by the Company to the
undersigned. If the undersigned changes position because of the undersigned’s
inability to meet the requirements of such position and/or such Participant’s
Performance Measurement Target, the Board of Directors shall decide, in its sole
discretion, whether any or all of the unvested shares subject to the
undersigned’s Restricted Stock Awards shall be cancelled and returned to the
Company effective as of the date of such determination by the Board of Directors
without any payment due by the Company to the undersigned. If the Board of
Directors determines that the undersigned has committed a Bad Act (as defined in
the Plan), all of the unvested Stock Units subject to the undersigned’s
Restricted Stock Unit Awards shall be cancelled and returned to the Company as
of the date of such determination without any payment due by the Company to the
undersigned. The treatment of undersigned’s unvested Stock Units in the event of
Participant’s death, retirement or disability shall be as provided for Article
XI of the Plan.
 
5. The undersigned agrees that the undersigned is ultimately liable and
responsible for all taxes owed by the undersigned in connection with the
undersigned’s award of Stock Units or Shares under the Plan, regardless of any
action the Company takes with respect to any obligations for tax withholding
that arise in connection with the award of Stock Units or Shares under this
Agreement. The Company makes no representation and takes no obligation regarding
the treatment of any tax withholding or other tax requirements in connection
with this award of Stock Units, the issuance, vesting or settlement of the
Shares covered by this Agreement or the subsequent sale of any of the Shares
covered by this Agreement.
 
6. This Consent Letter becomes effective as of __________________, and cannot be
withdrawn.
 
IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the day
and year above written.
 
By: 
 
Name:
National ID Number:
Date:


 
 

--------------------------------------------------------------------------------

 